ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_02_FR.txt. 301

OPINION DISSIDENTE
DE SIR ROBERT JENNINGS, PRÉSIDENT

[Traduction]

Je regrette beaucoup de ne pas pouvoir approuver la décision de la
Cour rejetant l'exception préliminaire de l’ Australie fondée sur le fait que
la Nouvelle-Zélande et le Royaume-Uni ne sont pas également parties à
l'instance (voir alinéa 1 g) du paragraphe 72 de l'arrêt). Les difficultés que
me pose cette partie de l’arrêt peuvent être exposées très brièvement.

Cette exception préliminaire soulève une question importante touchant
le fondement consensuel de la compétence de la Cour lorsque des intérêts
juridiques d’Etats tiers sont en jeu dans une affaire. Les articles 62 et 63 du
Statut de la Cour, qui autorisent l’intervention, montrent que les parties à
une affaire peuvent faire juger leurs prétentions par la Cour, même lors-
que les intérêts juridiques d’Etats tiers peuvent être affectés par la déci-
sion de celle-ci. Il y a toutefois une limite à l’exercice de la compétence
dans une affaire affectant les intérêts juridiques d’un Etat tiers, et cette
limite est que, pour reprendre la formule bien connue utilisée dans
l'affaire de l Or monétaire pris à Rome en 1943 (question préliminaire), «les
intérêts juridiques de [l’Etat tiers] seraient non seulement touchés par une
décision, mais constitueraient l’objet même de ladite décision» (C.LJ.
Recueil 1954, p. 32).

Que les intérêts juridiques de la Nouvelle-Zélande et du Royaume-Uni
constitueront l’objet même de toute décision dans l’affaire Nauru contre
Australie est très certainement manifeste. Le mandat sur Nauru a été
conféré en 1920 à «Sa Majesté britannique»; l’accord de tutelle de 1947
désignait «conjointement »

«les Gouvernements de l’Australie, de la Nouvelle-Zélande et du
Royaume-Uni (ci-après appelés «l’autorité chargée de l’administra-
tion») … comme l’autorité qui exercera l’administration du Terri-
toire»;

la Nouvelle-Zélande et le Royaume-Uni étaient deux des trois membres
des British Phosphate Commissioners; et ces pays étaient tous deux
parties à l’accord de Canberra de 1967. Il ne s’agit là que des illustrations
les plus marquantes des liens inextricables des intérêts juridiques de ces
deux Etats avec la présente affaire.

De plus, l’on doit envisager la situation qui existera nécessairement si,
sur le fond, il était question d'évaluer la réparation pouvant être due par
l'Australie (voir paragraphe 48 de l’arrêt). Que les obligations d’où
découle la responsabilité soient jugées solidaires {joint and several), de
telle manière que l’Australie soit tenue de la totalité de la réparation, ou
qu’à l’inverse elle ne soit jugée tenue que d’une partie du montant total, il

65
TERRES À PHOSPHATES À NAURU (OP. DISS. JENNINGS) 302

est clair que dans un cas comme dans l’autre la Cour rendra inévitable-
ment et simultanément une décision sur les intérêts juridiques de ces deux

autres Etats.

Pour ces raisons, il me semble que l’exception préliminaire de l’Austra-
lie sur ce point est bien fondée, et que la Cour n’est pas compétente dans
cette affaire.

(Signé) R. Y. JENNINGS.

66
